Exhibit 10.1

 

PURCHASE AGREEMENT

This Purchase Agreement ("Agreement") is made as of April 21, 2014 by and
between Specialty Contractors, Inc.., a Nevada corporation ("Buyer"), The
Individuals and/or Companies signing as the Sellers on the signature page
herein("Sellers").

PRELIMINARY STATEMENT

Sellers desires to sell, and Buyer desires to purchase, the shares ("Shares") of
Ciao Telecom, Inc. (“The Company or CIAO”) (that Sellers own) in CIAO, a Nevada
corporation, organized under the laws of Nevada (the "Company"), on the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

The parties, intending to be legally bound, agree as follows:

ARTICLE 1
DEFINITIONS

For the purposes of this Agreement, the following terms and variations on them
have the meanings specified in this Article 1:

"Buyer" is defined in the first paragraph of this Agreement.

"Buyer Shares" means newly issued shares of Buyer common stock, par value $.001
per share.

"Closing" means the consummation and completion of the purchase and sale of the
Shares.

"Closing Date" means the date on which the Closing actually takes place.

"Company" is defined in the Preliminary Statement.

"Company Contract" means any Contract (a) under which the Company has or may
acquire rights, (b) under which the Company is or may become subject to
Liability or (c) by which the Company or any of its assets is or may become
bound.

"Consent" means any approval, consent, ratification, waiver or other
authorization.

"Contemplated Transactions" means all of the transactions to be carried out in
accordance with this Agreement, including the purchase and sale of the Shares,
the performance by the parties of their other obligations under this Agreement.

1

 

"Contract" means any contract, agreement, commitment, understanding, lease,
license, franchise, warranty, guaranty, mortgage, note, bond or other instrument
or consensual obligation (whether written or oral and whether express or
implied) that is legally binding.

"Contravene" -- an act or omission would "Contravene" something if, as the
context requires:

(a) the act or omission would conflict with it, violate it, result in a breach
or violation of or failure to comply with it, or constitute a default under it;

(b) the act or omission would give any Governmental Body or other Person the
right to challenge, revoke, withdraw, suspend, cancel, terminate or modify it,
to exercise any remedy or obtain any relief under it, or to declare a default or
accelerate the maturity of any obligation under it; or

(c) the act or omission would result in the creation of an Encumbrance on the
stock or assets of the Company.

"Encumbrance" means any charge, claim, mortgage, servitude, easement, right of
way, community or other marital property interest, covenant, equitable interest,
license, lease or other possessory interest, lien, option, pledge, security
interest, preference, priority, right of first refusal or similar restriction.

"Financial Statements" is defined in Section 3.4.

"GAAP" means generally accepted accounting principles for financial reporting in
the United States.

"Governing Document" means any charter, articles, bylaws, certificate,
statement, statutes or similar document adopted, filed or registered in
connection with the creation, formation or organization of an entity, and any
Contract among all equityholders, partners or members of an entity.

"Governmental Authorization" means any Consent, license, permit or registration
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Law.

"Governmental Body" means any (a) nation, region, state, county, city, town,
village, district or other jurisdiction, (b) federal, state, local, municipal,
foreign or other government, (c) governmental or quasi-governmental authority of
any nature (including any governmental agency, branch, department or other
entity and any court or other tribunal), (d) multinational organization, (e)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, or (f) official of any of the foregoing.

2

 

"Knowledge" means, with respect to Seller, the actual knowledge after reasonable
investigation of Seller or of the Company's directors, officers or senior
managerial employees.

"Law" means any constitution, law, statute, treaty, rule, regulation, ordinance,
code, binding case law, principle of common law or notice of any Governmental
Body.

"Liabilities" includes liabilities or obligations of any nature, whether known
or unknown, whether absolute, accrued, contingent, choate, inchoate or
otherwise, whether due or to become due, and whether or not required to be
reflected on a financial statement prepared in accordance with GAAP.

"Order" means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator and any Contract with
any Governmental Body pertaining to compliance with Law.

"Ordinary Course of Business" refers to actions taken in the Company's normal
operation, consistent with its past practice and having no material adverse
effect on the financial or other condition, results of operations, assets,
Liabilities, equity, business or prospects of the Company.

"Person" refers to an individual or an entity, including a corporation, share
company, limited liability company, partnership, trust, association,
Governmental Body or any other body with legal personality separate from its
equityholders or members.

"Proceeding" means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

"Purchase Price" is defined in Section 2.2.

"Securities Act" means the Securities Act of 1933.

"Securities Exchange Act" means the Securities Exchange Act of 1934.

"Seller Release" is defined in Section 2.4(a)(ii).

"Seller" is defined in the first paragraph of this Agreement.

"Seller's Disclosure Schedule" means the disclosure schedule delivered pursuant
to Article 3 by Seller to Buyer concurrently with the execution of the
Agreement.

"Shares" is defined in the Preliminary Statement.

ARTICLE 2

3

 


SALE AND TRANSFER OF SHARES; CLOSING

2.1SHARES

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Sellers will sell and transfer the Shares to Buyer, and Buyer will
purchase and acquire the Shares from Sellers.

2.2PURCHASE PRICE

The purchase price for the Shares (the "Purchase Price") will be paid by
delivery of Common Stock of Purchaser (Buyer) in an amount equal to Eighty Nine
and .116555/100 (89.116555) shares for each one share of Ciao that the seller
sells ( shown on the signature page) rounded down to the nearest whole share.

 

 

Intentionally left Blank

 

CLOSING

The Closing will take place at the offices of Seller, at 10:00 a.m. (local time)
on the date that is two business days following the satisfaction or waiver of
each of the conditions set forth in Articles 5 and 6, and the audit of Ciao (The
Company) unless Buyer and Sellers agree otherwise.

CLOSING DELIVERIES

At the Closing:

(a)                Seller will deliver to Buyer:

(i)                 certificates representing the Shares, duly endorsed in blank
(or accompanied by duly executed stock powers in blank);

(ii)               a release in the form of Exhibit 2.4(a)(ii) executed by
Sellers (the "Seller Release");

(iii)             a certificate executed by Seller as to the accuracy of
Seller's representations and warranties as of the date of this Agreement and as
of the Closing in accordance with Section 6.1 and as to their compliance with
and performance of its

4

 

covenants and obligations to be performed or complied on or before the Closing
Date in accordance with Section 6.2.

(b)               Buyer will deliver:

(i)                 Common Stock certificates in the amount agreed to by Buyer
and Sellers of the Buyers stock.

(ii)               a certificate executed by the President of Buyer as to the
accuracy of Buyer's representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 7.1 and as to its
compliance with and performance of its covenants and obligations to be performed
or complied with on or before the Closing Date in accordance with Section 7.2.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that:

3.1ORGANIZATION AND GOOD STANDING

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with full corporate
power and authority to conduct its business as presently conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under all its Company Contracts.

3.2ENFORCEABILITY; NO CONFLICT

(a)                Sellers and the Company have the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
to perform their obligations under this Agreement. Assuming due authorization,
execution and delivery of this Agreement by Buyer, this Agreement constitutes
the legal, valid and binding obligation of Seller and the Company, enforceable
against Seller and the Company in accordance with its terms.

(b)               Sellers and the Company are not and will not be required to
give any notice to any Person or obtain any Consent or Governmental
Authorization in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.

(c)                Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will
directly or indirectly (with or without notice or lapse of time) (i) Contravene
any provision of the Governing Documents of the Company, (ii) Contravene any
Company Contract, Governmental Authorization, Law or Order to which Company or
Seller, or any of the assets owned or used by the Company, may be subject, or
(iii) result in the imposition or

5

 

creation of any Encumbrance upon or with respect to any of the assets owned or
used by the Company.

3.3CAPITALIZATION AND OWNERSHIP

The authorized equity securities of the Company consist of 2,000,000 shares of
common stock, par value $____.001____ per share, of which 1,392,254 shares are
issued and outstanding. The Shares represent all of the issued and outstanding
shares in the Company. Seller is and will be on the Closing Date the record
holders and beneficial owners of the Shares, free and clear of all Encumbrances.
All of the outstanding equity securities of the Company have been duly
authorized and validly issued and are fully paid and nonassessable. There are no
Contracts relating to the issuance, sale or transfer of any equity securities or
other securities of the Company.

3.4FINANCIAL STATEMENTS

Seller has furnished to Buyer financial statements as of December 31, 2011
December 31, 2012 and December 31, 2013 (collectively, the "Financial
Statements"), which is in the form of a listing of assets and liabilities. The
Financial Statements were prepared in accordance with the books and records of
the Company. The Financial Statements and notes thereto are complete and fairly
present the assets, liabilities and financial condition of the Company as of the
date thereof. There will be no liabilities owed to Seller or Seller’s family.

3.5NO UNDISCLOSED LIABILITIES

The Company has no Liabilities except for Liabilities reflected or reserved
against in the Financial Statements, and current Liabilities incurred in the
Ordinary Course of Business since the respective dates thereof.

3.6CONTRACTS; NO DEFAULTS

(a)                Section 3.6 of Seller's Disclosure Schedule contains an
accurate and complete list of:

(i)                 each Company Contract that involves performance of services
or delivery of goods or materials by the Company of an amount or value in excess
of $100,000;

(ii)               each Company Contract that involves performance of services
for or delivery of goods or materials to the Company of an amount or value in
excess of $100,000; and

(iii)             each Company Contract that was not entered into in the
Ordinary Course of Business and that involves the expenditure or receipt by the
Company of an amount or value in excess of $100,000.

6

 

3.7LEGAL PROCEEDINGS; ORDERS

(a)                There exists no pending Proceedings (i) by or against the
Company or that otherwise relate to or may affect the business of, or any of the
assets owned or used by, the Company or (ii) that challenge, or that may have
the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the Contemplated Transactions. To Seller's Knowledge, no other such
Proceeding has been threatened, and no event has occurred or circumstance exists
that may give rise to or serve as a basis for the commencement of any such
Proceeding.

(b)               There exists no pending Order to which the Company, or any of
the assets owned or used by the Company, is or has been subject.

3.8SECURITIES LAW MATTERS

NONE

3.9BROKERS OR FINDERS

Seller has not incurred any Liability for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that:

4.1ORGANIZATION

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.

4.2ENFORCEABILITY; NO CONFLICT

(a)                Buyer has the absolute and unrestricted right, power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement, which actions have been duly authorized and approved by
all necessary corporate action of Buyer. Assuming the execution and delivery of
this Agreement by Seller, this Agreement constitutes the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms.

(b)               Buyer is not and will not be required to obtain any Consent or
Governmental Authorization in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.

7

 

(c)                Neither the execution and delivery of this Agreement by Buyer
nor the consummation or performance of any of the Contemplated Transactions by
Buyer will give any Person the right to prevent, delay or otherwise interfere
with any of the Contemplated Transactions pursuant to (i) any provision of
Buyer's Governing Documents, (ii) any resolution adopted by the board of
directors or the stockholders of Buyer, (iii) any Law, Order or Governmental
Authorization to which Buyer may be subject or (iv) any Contract to which Buyer
is a party or by which Buyer may be bound.

4.3BROKERS OR FINDERS

Buyer has not incurred any Liability for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.

ARTICLE 5
COVENANTS OF THE PARTIES BEFORE CLOSING

5.1ACCESS AND INVESTIGATION

Between the date of this Agreement and the Closing Date and upon reasonable
advance notice from Buyer, Seller will, and will cause the Company to, (a)
afford Buyer full and free access to Company’s personnel, properties, Contracts,
books and records, and other documents and data, (b) furnish such Persons with
copies of all such Contracts, books and records, and other documents and data as
Buyer may reasonably request, and (c) furnish such Persons with such additional
financial, operating and other data and information as Buyer may reasonably
request.

5.2OPERATION OF THE BUSINESS OF THE COMPANY

Between the date of this Agreement and the Closing Date, Seller will, and will
cause the Company to, (a) conduct its business only in the Ordinary Course of
Business, (b) use their Best Efforts to preserve intact the current business
organization of the Company, keep available the services of the current
officers, employees and agents of the Company, and maintain relations and
goodwill with suppliers, customers, landlords, creditors, employees, agents and
others having business relationships with the Company, (c) confer with Buyer
concerning operational matters of a material nature and (d) otherwise report
periodically to Buyer concerning the status of the business, operations and
finances of the Company.

5.3REQUIRED APPROVALS

As promptly as practicable after the date of this Agreement, Buyer and Seller
will, and Seller will cause the Company to, make all filings that they are
required by Law to make to consummate the Contemplated Transactions. Between the
date of this Agreement and the Closing Date, Buyer and Seller will, and Seller
will cause the Company to, (a) cooperate with the other Party with respect to
all filings that such Party elects to make or that such Party is required by Law
to make in connection with the

8

 

Contemplated Transactions, and (b) cooperate with Buyer in obtaining any
Governmental Authorizations.

5.4[SHAREHOLDER APPROVAL

Buyer does not require shareholder approval

 

ARTICLE 6
CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

Buyer's obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions (any of which may be
waived by Buyer, in whole or in part):

6.1ACCURACY OF REPRESENTATIONS

All of Seller's representations and warranties in this Agreement (considered
both collectively and individually) must have been accurate in all material
respects as of the date of this Agreement, and must be accurate in all material
respects as of the Closing Date as if then made.

6.2SELLERS’ AND COMPANY’S PERFORMANCE

All of the covenants and obligations that Seller and Company is required to
perform or to comply with under this Agreement on or before the Closing Date
(considered both collectively and individually) must have been duly performed
and complied with in all material respects.

6.3STOCKHOLDER APPROVAL

The Buyer’s stockholders if required by the Bylaws of Buyer shall have approved
the Contemplated Transactions.

 

ARTICLE 7
CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE

Seller's obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions (any of which may be
waived by Seller, in whole or in part):

9

 

7.1ACCURACY OF REPRESENTATIONS

All of Buyer's representations and warranties in this Agreement (considered both
collectively and individually) must have been accurate in all material respects
as of the date of this Agreement and must be accurate in all material respects
as of the Closing Date as if then made.

7.2BUYER’S PERFORMANCE

All of the covenants and obligations that Buyer is required to perform or to
comply with under this Agreement on or before the Closing Date (considered both
collectively and individually) must have been performed and complied with in all
material respects.

ARTICLE 8
TERMINATION

8.1TERMINATION EVENTS

Subject to Section 8.2, this Agreement may, by notice given before or at the
Closing, be terminated:

(a)                by mutual consent of Buyer and Seller;

(b)               by Buyer if the satisfaction of any condition in Article 6 is
or becomes impossible (other than through the failure of Buyer to comply with
its obligations under this Agreement) and Buyer has not waived such condition;

(c)                by Seller if the satisfaction of any condition in Article 7
is or becomes impossible (other than through the failure of Seller to comply
with its obligations under this Agreement) and Seller has not waived such
condition; and

(d)               by either Buyer or Seller if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before
August 31, 2014, or such later date as Buyer and Seller may agree upon.

8.2EFFECT OF TERMINATION

Each party's right of termination under Section 8.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 8.1, all obligations of the parties under this
Agreement will terminate; provided, however, that if this Agreement is
terminated by a party because of the breach of the Agreement by another party or
because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of any

10

 

other party's failure to comply with its obligations under this Agreement, the
terminating party's right to pursue all legal remedies will survive such
termination unimpaired.

ARTICLE 9
INDEMNIFICATION; REMEDIES

9.1SURVIVAL

All representations, warranties, covenants and obligations in this Agreement,
and any other certificate or document delivered pursuant to this Agreement will
survive the Closing and the consummation of the Contemplated Transactions.

ARTICLE 10
GENERAL PROVISIONS

10.1EXPENSES

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of its Representatives.

10.2FURTHER ACTIONS

Upon the request of any party to this Agreement, the other parties will
(a) furnish to the requesting party any additional information, (b) execute and
deliver, at their own expense, any other documents and (c) take any other
actions as the requesting party may reasonably require to more effectively carry
out the intent of this Agreement and the Contemplated Transactions.

10.3ENTIRE AGREEMENT AND MODIFICATION

This Agreement supersedes all prior agreements among the parties with respect to
its subject matter a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter. This Agreement
may not be amended, supplemented or otherwise modified except in a written
document executed by the party against whose interest the modification will
operate.

10.4SEVERABILITY

If a court of competent jurisdiction holds any provision of this Agreement
invalid or unenforceable, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

11

 

 

10.5 GOVERNING LAW

This Agreement will be governed by and construed under the laws of California
without regard to conflicts of laws principles that would require the
application of any other law.

10.6 COUNTERPARTS

This Agreement may be executed in two or more counterparts.

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

 

Specialty Contractors, Inc. CIAO GROUP, Holding

894,110 Shares

By:/s/ Michael Goode By: /s/ Eugenio Santos

President Chairman of the Board

Ciao Telecom, Inc.

By:/s/ Eugenio Santos

Chairman of the Board

 

/s/ Francesco Ricciulli

Francesco Ricciulli, 137,800 Shares

 

/s/ Ricardo Barros

Ricardo Barros, 68,600 Shares

 

/s/ Stefania Canfarini

Stefania Canfarini, 39,200 Shares

12

 

/s/ Luis Carlos Silva Neto

Luis Carlos Silva Neto, 27,855 Shares

 

/s/ Sara Choi

Sara Choi, 18,106 Shares

 

/s/ Aubrey Brown

Aubrey Brown, 13,928 Shares

 

/s/ Alex Sujuyana

Alex Sujuyana, 6,964 Shares

 

/s/ Maria Cristina

Maris Cristina, 6,964 Shares

 

/s/ Ronaldo Akira

Ronaldo Akira, 5,571 Shares

 

/s/ Brandal Henao

Brendal Henao, 4,875 Shares

 

/s/ David Lim

David Lim, 4,875 Shares

 

/s/ Ji Young Golden

Ji Young Golden, 4,178 Shares

 

/s/ Tenzin Nyima

Tenzin Nyima, 4,178 Shares

 

/s/ Aldi Zhupani

Aldi Zhupani, 3,481 Shares

 

/s/ Andrew Delos Reyes

Andrew Delos Reyes, 3,481 Shares

 

13

 

/s/ Tett Kyaw

Tett Kyaw, 2,089 Shares

 

/s/ Shinghi Detlefsen

Shinghi Detlefsen, 2,089 Shares

 

/s/ Junghwa Detlefsen

Junghwa Detlefsen, 696 Shares

 

/s/ Armada Group USA

Armada Group USA, 5,619 Shares

 

/s/ Diogo Oliveira

Diogo Oliveira, 20,000 Shares

 

/s/ Mario de Oliveira Filho

Mario de Oliveira Filho, 55,710 Shares

 

/s/ Success Builder Group Inc.

Success Builder Group Inc., 6,474 Shares

 

/s/ Luckycard Corp.

Luckycard Corp., 6,474 Shares

 

/s/ Jenny Y. Chen

Jenny Y. Chen, 3,237 Shares

 

 

14

 

